UNITED STATES DISTRICT COURT
                                                              USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                 DOCUMENT
                                                              ELECTRONICALLY FILED
                                                              DOC#:
 JULIO NIEVES,                                                DATE FILED: /    Z-,(0 ((
                                                                                °(
                              Plaintiff,

                         V.                                      No. 18-CV-2906 (RA)

 CORRECTION OFFICER B. JOSEPH and                                       ORDER
 CORRECTION OFFICER M. WALKER
 (Shield #1355),

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The parties shall jointly file a letter, no later than December 13, 2019, informing the

Court whether they have confirmed that their witnesses are available for trial the week of

January 27, 2020, and if they are not, then proposing a revised trial schedule.

         Additionally, no later than December 20, 2019, the parties shall file responses to the

motions in limine, and no later than January 6, 2020, the parties shall file a joint letter informing

the Court of their positions as to any exhibits not already covered in a motion in limine.


SO ORDERED.

Dated:      December 6, 2019
            New York, New York

                                                   R~br~------=-
                                                   United States District Judge
